Citation Nr: 1325350	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  09-41 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a heart disorder. 

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for arthritis

4. Entitlement to service connection for a bilateral knee disorder.

5. Entitlement to service connection for a right hip disorder, to include as secondary to the bilateral knee disorder.

6. Entitlement to service connection for a left hip disorder, to include as secondary to the bilateral knee disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1950 to August 1953.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the RO in Waco, Texas.

In June 2011 the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO in Waco, Texas; a transcript of that hearing is of record.  

The Board remanded the case for further development in September 2011 and November 2012. That development was completed and the case has been returned to the Board for appellate review.

Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a  heart disorder and right and left hip disorders, to include as secondary to a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Diabetes mellitus was not manifest during service or within one year of separation.  Diabetes mellitus is not directly due to service.

2. A generalized arthritis was not manifest during service or within one year of separation.  Right shoulder arthritis is not directly due to service.

3. The Veteran's report of the circumstances of his service is competent and credible.

4. The currently diagnosed bilateral knee contusions and chronic strains with secondary severe degenerative joint disease of the knees is shown as likely as not to have had its clinical onset due to injury sustained during the Veteran's active duty service in Korea.

CONCLUSIONS OF LAW

1. Diabetes Mellitus was not incurred in or aggravated by service and diabetes mellitus may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2. Degenerative joint disease of the right shoulder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

3. By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral knee disorder is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2012). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2008 letter issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.  

In addition, the Veteran was afforded VA examinations in October 2011 in connection with his claims for service connection. As discussed below, the Board finds that the examination and medical opinions obtained regarding the Veteran's claims for service connection are adequate, as they are predicated on a full reading of the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal herein decided has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in November 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the RO request and obtain outstanding VA treatment records. This development was completed. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the hearing the Acting VLJ clarified the issues and addressed the Veteran's contentions. It was clear from the hearing that the parties understood the issues and the Acting VLJ held the record open for 30 days to allow submission of additional evidence. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, heart disease and diabetes are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis, coronary artery disease/hypertensive heart disease and diabetes mellitus are chronic diseases.  38 U.S.C.A. § 1101.  The appellant does have arthritis of the right shoulder, coronary artery disease/hypertensive heart disease and diabetes mellitus. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Board notes, initially, that it appears that the Veteran's service treatment records are not available for review. The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The following analysis has been undertaken with this heightened duty in mind. In May 2003, the AMC made a formal finding that records were unavailable to determine whether the Veteran served in combat in Korea.  

Diabetes

In this case, the Veteran asserts that his diabetes mellitus could have onset in service. At his June 2011 Board hearing, the Veteran testified that he was diagnosed with diabetes in 1963, "ten years after I got out of the service and I could have had it when I was in service, I don't know, I never was checked." In the report of October 2011 VA examination, the examiner concluded, in pertinent part, that the requested opinion regarding diabetes mellitus could not be rendered without resorting to speculation. The examiner explained that due to the deficiency in the military medical records (lost records) there was inadequate documentation to base an opinion. The examiner did find that there was no correlation between cold weather injuries and diabetes mellitus.

There is no evidence of diabetes mellitus shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). At his June 2011 Board hearing, the Veteran, himself, acknowledges that he never received testing or treatment for diabetes mellitus in service. Thus, the Board must conclude that characteristic manifestations sufficient to identify the disease (diabetes mellitus) entity were not noted.  Additionally, there is no assertion of continuity of symptomatology (a fact acknowledged at the June 2011 Board hearing) and there is no evidence of diabetes mellitus within one year of separation from service. 38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Board is aware that in the October 2011 report of VA examination the examiner concluded, in pertinent part, that the requested opinion regarding etiology of diabetes mellitus could not be rendered without resorting to speculation. However, in this case, the examiner explained that due to the lost records, there was inadequate documentation to base an opinion. The Board finds the rationale to be fully adequate as the examiner explained the reasons why an opinion could not be rendered. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The only other evidence of record supporting the Veteran's claim is his various general lay assertions. In this case, the Board finds the Veteran's statements that he has symptoms of diabetes to be competent and credible. However, the determination as to the etiology of the diabetes mellitus requires specialized training for a determination as to causation and therefore is not susceptible to a lay opinion.  To the extent that the Veteran asserts that his diabetes mellitus is related to service, the etiology of this disorder is beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007). In this instance, no connection, based on causation has been proposed between diabetes mellitus and service, except for the Veteran's own statements that are not competent for reasons stated herein. Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau.  In this instance there are no Jandreau exceptions regarding the Veteran's contentions concerning diabetes mellitus. Diabetes mellitus is not a simple medical condition he is competent to identify; he is not reporting a contemporaneous diagnosis, and has not described symptoms that supported a later diagnosis by a medical professional. For reasons discussed above, the Board finds that there is no probative evidence in the record suggesting that diabetes mellitus is related to service.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for diabetes mellitus must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Generalized Arthritis

In this case, the Veteran asserts that his "arthritis" (the Veteran's claims regarding entitlement to service connection for arthritis of the knees and hips are addressed separately in this decision herein) onset was due to disease or injury sustained in service. Aside from arthritis of the bilateral knees and bilateral hips (claims addressed separately in this decision herein), treatment records document treatment for chronic right shoulder strain with secondary mild degenerative joint disease. In an October 2008 VA treatment record, the Veteran complained that his shoulder pain onset after being hit by a bull a few weeks earlier. He further complained that his pain was aggravated following a recent fall. The diagnosis was "DJD."

The report of October 2011 VA examination reflects that the Veteran had no recollection of any shoulder injury, pain or problems while he served on active duty. He reported his shoulder pain onset 3 or 4 years earlier for which he received a cortisone injection resulting in resolution of the shoulder pain. The examiner noted the October 2008 VA treatment record indicated the Veteran injured his shoulder after getting knocked down by a bull. On objective examination, the diagnosis was chronic right shoulder strain with secondary mild degenerative joint disease. The examiner concluded that it was less likely as not that the current right shoulder condition was caused by and the result of military service. The examiner explained that none of the Veteran's described duties were causative of the current shoulder condition. The examiner found that the incident with the bull described in the VA records indicated that the injury occurred many years after discharge from service. The mild arthritis described in the x-ray report was consistent with the Veteran's age and was an expected finding. No specific injuries or chronic/recurrent right shoulder problems were described by the Veteran with regard to his active military service or within 2 years following his discharge from service.

In this case, the Veteran does not even contend that he has "arthritis" (other than arthritis of the bilateral knees and hips to be discussed below) that had onset due to disease or injury sustained in service. Furthermore, there are no complaints of right shoulder disability until many years after service. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

There is no evidence of arthritis of the right shoulder shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 2013 WL 628429 at *8. Thus, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted.  Additionally, there is no assertion of symptomatology, let alone, continuity of symptomatology and there is no evidence of right shoulder arthritis within one year of separation from service. 38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's statements that he has experienced symptoms of arthritis are credible. However, the Veteran's statements, are outweighed by the October 2011 VA examiner's opinion that arthritis of the right shoulder is not related to service. The opinion is highly probative as it reflected the VA examiners' specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's right shoulder arthritis, as well as consideration of all relevant lay and medical evidence of record. To the extent the Veteran asserts that his current right shoulder disorder is related to service, the onset and etiology of the disorder is beyond the ken of a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (2007). Whether the Veteran has a right shoulder disorder, to include arthritis, that is related to service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion. In this regard, a medical professional has greater skill. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for "arthritis"/right shoulder arthritis must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).


Bilateral Knee Disorder 

The Veteran asserts that his bilateral knee disorder onset due to disease or injury sustained in service. He asserts that his current bilateral knee disorder onset as a result of his falling off of tanks during his service in Korea. Here, the Veteran's assertions that his current bilateral knee disorder onset as the result of injury sustained during service in Korea when he fell off of his tank are competent and deemed to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  

Treatment records subsequent to service are replete with reference to treatment for and diagnosis of a bilateral knee disorder. Moreover, the October 2011 report of VA examination reflects the Veteran's complaint that he injured both the left and right knees in separate falls on two separate occasions during service. Treatment for injury sustained to the right knee included crutches for a week. Treatment for the left knee injury was conservative. He reported that he had recurrent bilateral knee pain with prolonged standing and walking (both requirements of his long term employment) since the service injuries. He reported that the bilateral knee pain had gradually increased since his discharge from service. In the mid 1980's, he had arthroscopic surgery on the left knee for arthritis. Both knees were currently at end stage for degenerative joint disease and were the primary cause of his confinement to a wheelchair. He was prescribed tramadol and hydrocodone, to be taken on a daily basis, for his daily bilateral knee pain. On objective examination, the diagnosis was bilateral knee contusions and chronic strains with secondary bilateral severe degenerative joint disease of the knees.

The examiner opined that it was at least as likely as not that the current bilateral knee conditions were caused by and the result of active military service. The examiner explained that the Veteran gave a highly credible history of injuries while serving during the Korean War. The examiner noted that injuries related to ice formation of metal military equipment were common during that conflict due to the exceedingly cold conditions which occurred during and in that theater of war. The examiner concluded that it was as likely as not that the current bilateral knee conditions are the result of injuries incurred during the described falls, as a result of the natural history of such injuries. 

Given that the determinative question is whether there is a nexus between the Veteran's current bilateral knee disorder and his service and the record reflects competent, persuasive evidence of such a nexus, the Board finds the Veteran's current bilateral knee disorder had its onset due to injury sustained during his period of service in Korea. In resolving all reasonable doubt in the Veteran's favor, service connection for bilateral knee disorder is warranted.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for arthritis is denied.

Service connection for a bilateral knee disorder is granted.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's right and left hip disorder and heart disorder claims.  Remand is required to obtain an addendum etiological opinion.

A prior Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With regard to the claim for entitlement to service connection for right and left hip disorders, in a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation. El-Amin v. Shinseki, 26 Vet. App. 136 (2013). 

Here, in an October 2011 VA examination, the examiner concluded, in pertinent part, that it was less likely as not that the current hip conditions were caused by, aggravated by or the result of the Veteran's bilateral knee conditions. The examiner explained that degenerative joint disease of the knees has never been found to be a causative factor in the development of degenerative joint disease or myofascial pain in the hips. The Board finds that the examiner did not offer an adequate rationale for the ultimate conclusion reached in the October 2011 VA examination report. See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008). The examiner did not expressly address whether the right and left hip disorders were aggravated by the now service-connected bilateral knee disabilities.  Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it isn't clear that aggravation has been addressed.  El-Amin, 2013 WL 151154, *4-5.  Accordingly, remand is required for a VA addendum opinion.

With regard to the claim for service connection for a heart disorder, the Board finds that the opinion offered as to the etiology of the current heart disorder requires clarification on remand. In this regard, the Board finds that the Veteran's assertions of syncopal episodes in service are competent and deemed to be credible and must be addressed in the VA opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain an addendum opinion regarding the etiology of the right and left hip disorders from a VA examiner. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. If the examiner determines an examination is required, such an examination shall be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion. The examiner must provide an opinion, in light of prior examination findings, the Veteran's lay assertions and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right and left hip disorders were aggravated by his service-connected bilateral knee disabilities and service-connected residuals of cold injury. The rationale for all opinions expressed must be provided. If the examiner finds that the right and left hip disorders were aggravated by the bilateral knee disabilities, or any residuals or complications thereof, the examiner must provided an opinion regarding the baseline level of severity of the right and left hip disorders prior to onset of aggravation. 

2.  Obtain an addendum opinion regarding the etiology of the heart disorder from a VA examiner. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. If the examiner determines an examination is required, such an examination shall be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion. The examiner is to accept the Veteran's assertions that he experienced syncopal episodes during service and has experienced symptomatology related thereto continuously since that time. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current heart disorder was due to disease or injury incurred in service, to include as due to the credibly asserted syncopal episodes experienced therein.  

All opinions and conclusions expressed by the examiner must be supported by a complete rationale.

3. Then, the RO should readjudicate the Veteran's claims for entitlement to service connection for right and left hip disorders and a heart disorder. If the determinations remain unfavorable to him, he must be furnished with a Supplemental Statement of the Case regarding these issues, and given an opportunity to respond thereto.

Then if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


